Citation Nr: 1141922	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to November 1980.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating in excess of 20 percent for a service-connected right shoulder disability.  The Veteran disagreed and perfected an appeal.  In April 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, whose right shoulder disability is rated 20 percent disabling, contends that his right shoulder disability has worsened.  He was examined by a VA physician's assistant in May 2008 who, according to the Veteran, did not physically touch him and who did not use a goniometer to measure the loss of range of motion the Veteran's right shoulder manifested as required by 38 C.F.R. § 4.46 (2011).  See April 2011 hearing transcript at page 8.  

The Board notes that the Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201[Arm, limitation of motion of].  The Veteran has testified that he is right handed.  See April 2011 hearing transcript at page10.  That diagnostic code provides a 30 percent disability rating for the major or dominant arm if the arm is limited to movement "midway between side and shoulder level."  The Board observes that the May 2008 examiner indicated the Veteran's right arm abduction was limited to 60 degrees on repetitive use.  Upon evaluation in November 2008, VA physician Dr. H.K., M.D., indicated the Veteran's limited range of motion included abduction limited to 45 degrees.  

Using the illustration of normal shoulder range of motion at Plate I, 38 C.F.R. § 4.71a, the Board notes that midway between the side and shoulder level appears to be 45 degrees of motion.  Dr. H.K. noted in a March 2011 examination report that the Veteran's right shoulder abduction is limited to "about 15 to 20 degrees."  Diagnostic Code 5201 provides a maximum of 40 percent disability when there is limitation of range of motion of 25 degrees or less from the side.  Dr. H.K., according to the Veteran, also did not use a goniometer.  See Board hearing transcript at pp. 17-18.  

The Board finds that the discrepancy between the May 2008 and November 2008 examinations could have been resolved with more accurate measurement.  In addition, the examiners' reports do not adequately describe whether there is further limitation of functionality due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court of Appeals for Veterans Claims (Court) holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran testified that he essentially cannot depend on his right arm when he is required to raise it above shoulder height, that he loses all strength and that the arm simply gives way above shoulder height.  See April 2011 hearing transcript at pages 9 and 14.

Finally, the Veteran, who is trained as a volunteer emergency medical technician and therefore may have some expertise for providing a medical assessment, has testified that he believes there may be a neurological component to his right shoulder disability.  See April 2011 hearing transcript at page 14.  The Board observes that the record includes a February 2002 report of Dr. R.G., M.D., that indicates the Veteran manifested symptoms of a cervical radiculopathy.  It does not appear that either Dr. H.K. or the May 2008 examiner noted any neurological component nor does it appear that their examinations sought to discover any neurological component of the Veteran's right shoulder disability.  The Board observes that except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the anti-pyramiding provision of 38 C.F.R. § 4.14 (2011) provides that evaluation of the same disability under various diagnoses is to be avoided.

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  

For those reasons, the Board finds that the Veteran is entitled to an examination that provides accurate detail regarding his loss of motion of the right arm and includes an assessment of the impact on its functionality of repetitive motion, pain and arm weakness, and an examination that addresses a potential neurological component of the Veteran's service-connected right shoulder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide records or access to records of medical treatment pertaining to his service-connected right shoulder disability and any related neurological abnormality that are not already of record.  Any such records provided shall be included in the Veteran's VA claims folder.  If the Veteran sufficiently identifies potential sources of evidence, attempt to obtain those records provided that the Veteran completes and returns any necessary authorization forms.  Notice shall be provided to the Veteran pursuant to 38 C.F.R. § 3.159(e) regarding any such records that VBA is not able to obtain. 

2.  Following the foregoing, schedule the Veteran for a VA examination to assess the nature and extent of his service-connected right shoulder disability.  The examiner should provide a description of the Veteran's current right shoulder disability and indicate whether there is a neurological disorder that is associated with the Veteran's service-connected right shoulder disability and, if so, provide an assessment of the manifestations.  

The examiner shall specifically report any limitation of motion of the right arm using a goniometer to provide accurate measurement of any loss of range of motion.  
The examiner should also indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

3.  Following the foregoing and any further development deemed necessary, readjudicate the Veteran's claim for a disability rating in excess of 20 percent for his service-connected right shoulder disability.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


